           Case 1:19-cv-11293-MKV Document 7 Filed 05/11/20 Page 1 of 1


                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 5/11/2020
 AYANA MUMIN, individually and on behalf
 of all others similarly situated,

                            Plaintiff,                              1:19-cv-11293

                    -against-                                       ORDER OF
                                                                    DISMISSAL
 GLASS MOUNTATIN CAPITAL, LLC,
                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on December 10, 2019 [ECF #1]. An executed

summons was filed on the docket on December 24, 2019, and Defendants’ responses to the

complaint were due January 9, 2020 [ECF #6]. No responses were filed, and Plaintiff has not

prosecuted this case to date. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by June 10, 2020. If no such application is made by

that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630

(1962)).



SO ORDERED.
                                                      _________________________________
Date: May 11, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
